Title: Conversation with a Committee of the United States House of Representatives, 12 March 1792
From: Washington, George
To: 



[Philadelphia, 12 March 1792]

The President informed the Committee that the request of the House of Representatives, contained in the Resolution now handed to him, should be complied with. And added, that the letter from the King of France having been communicated to the House merely as a piece of information, and there being a Vessel to sail immediately for France he had answered the letter. But, upon learning that this Resolution had been passed in the House, the Secretary of State had been desired to get back the answer, which was already on board the Vessel, that another might be written, communicating the sentiments of the House agreeably to their request.
